Citation Nr: 1315111	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-17 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for recurrent dislocation of the left shoulder with deformity of humeral head and neck and traumatic arthritis.

2.  Entitlement to a rating in excess of 30 percent for traumatic arthritis, left knee.

3.  Entitlement to a compensable rating for right middle finger injury.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, including as secondary to a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to July 1975.  This matter comes before the Board of Veterans' Appeals (Board) on an appeal from March 2008, May 2009, and March 2010 rating decisions issued by the Regional Office (RO) in Chicago, Illinois.

The Veteran filed a claim for a total disability rating by reason of individual unemployability (TDIU) in May 2012.  It appears that the claim has not yet been developed by the RO so it is referred to the RO for initial action.

The issues of entitlement for increased ratings for a right middle finger disability and left knee disability and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On December 12, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal was requested with respect of the issue of an increased rating for the left shoulder disability.

2.  The Veteran's claim for service connection for a right knee disability was previously denied in rating decisions that were dated in October 1975 and February 2006.  The Veteran was notified of these decisions and his appellate rights, but he did not perfect a timely appeal from either decision.

3.  The evidence received since the February 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met with respect to the issue of entitlement to an increased rating for a left shoulder disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  New and material evidence has been received to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal with respect to the issue of entitlement to an increased rating for the left shoulder and, hence, there remain no allegations  of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to that issue and it is dismissed.

Claim to Reopen

With respect to the petition to reopen a claim for entitlement to service connection for a right knee disorder, because the claim is being reopened and remanded for further development, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).

In a July 1975 rating decision, the RO denied service connection for the Veteran's right knee because the evidence did not show a current disorder.  The evidence considered at that time included the Veteran's service treatment records (STRs) and an August 1975 VA examination.  The Veteran did not timely file a notice of disagreement with this decision; it was thus final.  The Veteran did not submit any new evidence within a year of the August 1975 decision.

In a February 2006 rating decision, the RO reopened and denied the Veteran's claim for service connection for a right knee disorder.  The claim was denied because although there was a right knee disorder diagnosis, no relationship to service or to the service connected left knee disorder was shown.  Evidence at that time included the evidence that was considered in the July 1975 rating decision as well as private treatment records, written submissions by the Veteran, a transcript of a February 1982 hearing, and January 2006 VA examination report.  The Veteran filed a notice of disagreement in April 2006 but did not file a timely substantive appeal after receiving the statement of the case.  The decision was thus final.

The Board must ascertain whether new and material evidence has been received.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, evidence received after the January 2006 decision includes a March 2009 statement from the Veteran's VA treating physician that the right knee disorder was caused by overcompensating for his left knee disability and was as likely as not related to service.  This constitutes new and material evidence as it related to the element of service connection that was lacking; namely, a relationship between the right knee disorder and service or the left knee disorder.  The claim is, therefore, reopened.


ORDER

The claim for a rating in excess of 40 percent for recurrent dislocation of the left shoulder with deformity of humeral head and neck and traumatic arthritis is dismissed.

The claim for service connection for a right knee disability, including as secondary to a left knee disability, is reopened.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain current examinations.  

Remand is required regarding the right middle finger claim, as additional evidence is required prior to making a determination.  Remand may be required if record before the Board contains insufficient medical information upon which to base an appellate decision.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Here, there is conflicting medical information.  Although an April 2011 VA examination found there was no right middle finger arthritis based on x-rays, a 2013 VA treatment record noted there was right middle finger arthritis.  No x-ray report or summary was indicated and it isn't clear if the notation was based on the Veteran's assertions or on diagnostic findings.  The relevant diagnostic code requires a diagnosis "established by x-ray findings."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  Accordingly, remand is required for an examination, to include clarification of this issue.  

Remand is required regarding the Veteran's left knee disorder to obtain an updated examination.  The left knee was last examined approximately three years ago in March 2010.  At the 2012 Board hearing, the Veteran testified that his knee worsened since his last examination.  Therefore, the Veteran should be afforded a new examination to determine the current severity of his left knee disability.  See VAOGCPREC 11-95 (April 7, 1995) (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination). 

With respect to the Veteran's claim for service connection for a right knee disorder, that claim has now been reopened and requires further development.  While the Board is cognizant that there was a negative VA opinion concerning the relationship between the Veteran's left knee disability and his right knee disorder when this issue was last considered in 2006, since that time the Veteran has obtained a written statement from his VA primary care doctor that the left knee disability caused the right knee disorder.  A new VA examination should be obtained in light of that opinion.  

More recent VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all treatment received for his knees.  All identified treatment records, including VA treatment records, should be obtained, to the extent that they are not already in the claims file.  If records are identified but cannot be obtained, then this should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right middle finger disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must complete the appropriate Disability Benefits Questionnaire.  The examiner must also address whether there is current right middle finger arthritis; if there is no x-ray evidence in the Veteran's medical records supporting the 2013 notation of arthritis, then x-rays must be conducted.

3. After any additional records are associated with the paper or virtual claims file, schedule the Veteran for a VA examination of his knees.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

With respect to the left knee, the examiner should document all symptoms and functional effects of the left knee disability, including range of motion before and after repetition, and any weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or, pain on movement.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the right knee disorder was caused or aggravated by the Veteran's military service.  The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left knee disorder caused or aggravated the right knee disorder.  The examiner must address the etiological opinions of record.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


